                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GRAYLIN GRAY,

                   Plaintiff,                             4:19CV3063

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, SCOTT
R. FRAKES, iin his Individual and
Official Capacities as Director of the
Nebraska Department of Correctional
Services; HARBANS DEOL, in his
Individual and Official Capacities as the
Director of Health Services of the
Nebraska Department of Correctional
Services; and DOES 1-20, inclusive;

                   Defendants.

       This matter is before the court on its own motion. On June 24, 2019, the
court required Plaintiff Graylin Gray to show cause why he is entitled to proceed in
forma pauperis in this action. (See Filing No. 7.) This court has previously
determined that three or more federal court cases brought by Plaintiff, while a
prisoner, were dismissed as frivolous or for failure to state a claim. See Gray v.
Lancaster, County of et al., Case No. 4:07CV3185 (D.Neb.) (Filing No. 9,
September 10, 2007 Memorandum and Order requiring Plaintiff to show cause
why case should not be dismissed pursuant to PLRA’s “three strikes” provision).
The Prison Litigation Reform Act (“PLRA”) prevents a prisoner with “three
strikes” from proceeding IFP unless the prisoner is under imminent danger of
serious physical injury. 28 U.S.C. § 1915(g).

       Plaintiff responded to the court’s order on July 5, 2019. (See Filing No. 8.)
Plaintiff argues he should be allowed to proceed in forma pauperis because his
Complaint (filing no. 1) sufficiently alleged that he is under imminent danger of
serious physical injury. In particular,

              Plaintiff’s complaint alleges (1) chronic overcrowding at NDCS
      facilities, (2) understaffing, lack of training, and lack of resources, (3)
      dangerous consequences for public safety in Nebraska, (4) failure to
      provide timely access to care, with excessive and often dangerous
      delays for everything from routine to emergency care, (5) failure to
      promulgate and folow-up [sic] care to prisoners, expecially [sic] those
      with chronic conditions, (6) insufficient numbers of heath care
      professionals to provide even minimal care to more than 5,200
      prisoners in NDCS, (7) insufficient numbers of custody to transport
      prisoners to health care encounters, both within NDCS facilities and at
      community medical facilities, (8) inadequate training, policies, and
      procedures for custody staff who respond to health care emergencies,
      (9) inadequate physical space to conduct private medical screenings
      and appointments, resulting in breaches of prisoners’ confidentiality
      and dangerous and unsanitary conditions, (10) failure to label the
      medications with serious and life-threatening side effects, (11) failure
      to provide care for prisoners with heart problems, low blood platelets,
      and fatty liver, causing prisoners pain and injury, and (12) inadequate
      vision care, including a failure to provide prisoners with more than
      one pair of eyeglasses per year, even if prisoners’ glasses are lost or
      broken.

(Filing No. 8 at CM/ECF pp. 1–2.) As a result of these conditions, of which
Defendants are aware, Plaintiff alleges he is subjected “to substantial risk of
serious harm from inadequate health care, including medical, and dental care.” (Id.
at CM/ECF p. 2.)

       “[T]he requisite imminent danger of serious physical injury must exist at the
time the complaint or the appeal is filed . . . . [and] the exception focuses on the
risk that the conduct complained of threatens continuing or future injury, not on
whether the inmate deserves a remedy for past misconduct.” Martin v. Shelton, 319
F.3d 1048, 1050 (8th Cir. 2003). Applying these principles, the Eighth Circuit has
concluded that the imminent-danger-of-serious-physical-injury standard was

                                          2
satisfied when an inmate alleged that prison officials continued to place him near
his inmate enemies, despite two prior stabbings, Ashley v. Dilworth, 147 F.3d 715,
717 (8th Cir. 1998), and when an inmate alleged deliberate indifference to his
serious medical needs that resulted in five tooth extractions and a spreading mouth
infection requiring two additional extractions, McAlphin v. Toney, 281 F.3d 709,
710–11 (8th Cir. 2002). However, the Eighth Circuit has held that a general
assertion that defendants were trying to kill the plaintiff by forcing him to work in
extreme weather conditions despite his blood pressure condition, was insufficient
to invoke the exception to § 1915(g) absent specific fact allegations of ongoing
serious physical injury, or of a pattern of misconduct evidencing the likelihood of
imminent serious physical injury. Martin, 319 F.3d at 1050.

       Here, Plaintiff’s allegations of imminent danger amount to nothing more
than “legal conclusions” and “[t]hreadbare recitals of the elements of a cause of
action [that are] supported by mere conclusory statements” suggesting only a mere
possibility of danger. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff
alleges no facts suggesting that he personally has suffered any harm or injury from
the conditions alleged in his Complaint, let alone a threat of continuing harm or
injury. The only allegations relevant specifically to Plaintiff and his receipt of
inadequate medical care are that he has been diagnosed with hypertension and
Defendants fail to provide “[p]risoners who are diagnosed with hypertension . . .
accomodations, [sic] including natural herbs” and serve “salted foods in the prisons
dinning [sic] hall, which puts them at risk of injury.” (Filing No. 1 at CM/ECF pp.
2–3, 5.) These allegations do not allege specific facts that indicate Plaintiff is
currently suffering physical injury or facing future injury. See Tabansi v. Wolf, No.
3:15-CV-676, 2015 WL 5695903, at *2 (M.D. Pa. Sept. 23, 2015) (inmate’s
allegations regarding the impact of the diet he was served in prison and its effect
on his health, in particular, hypertension, was “speculative at best” and did not
satisfy the imminent-danger-of-serious-physical injury exception in 28 U.S.C. §
1915(g)).




                                         3
      For the foregoing reasons, the court finds that Plaintiff has failed to
demonstrate that he is under imminent danger of serious harm and he, therefore, is
prohibited from proceeding IFP pursuant to 28 U.S.C. § 1915(g). Because Plaintiff
has not paid the $400.00 filing and administrative fees and for lack of good cause
shown, this matter is dismissed without prejudice.

        IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Filing No.
2) is denied.

        2.    Plaintiff’s Motion to Appoint Counsel (Filing No. 4) is denied as
moot.

      3.     This case is dismissed without prejudice and a separate judgment will
be entered in accordance with this Memorandum and Order.

      4.   Any notice of appeal filed by Plaintiff must be accompanied by the
$505.00 appellate filing fee because Plaintiff will not be allowed to proceed in
forma pauperis on appeal.

        Dated this 17th day of July, 2019.

                                                 BY THE COURT:

                                                 s/ Richard G. Kopf
                                                 Senior United States District Judge




                                             4
